—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights based upon permanent neglect, Michelle C. appeals, as limited by her brief, from so much of three orders of the Family Court, Kings County (Ambrosio, J.), all dated February 1, 1995, as, after a fact finding hearing, found that the appellant had permanently neglected the children Gina C., Salvatore C. a/k/a "Baby Boy” S., and Joseph C., respectively, and, after a dispositional hearing, terminated her parental rights.
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements.
The petitioner proved by clear and convincing evidence that it had exercised due diligence in attempting to encourage and strengthen the parent-child relationship (see, e.g., Matter of Westchester County Dept. of Social Servs. [Thomas Dewayne W.], 207 AD2d 496; Matter of Nassau County Dept. of Social Servs. [James M.] v Diana T., 207 AD2d 399) and that the mother failed to plan for the future of her children (see, Matter of Orlando F., 40 NY2d 103; Matter of Maldrina R., 219 AD2d 723; Matter of St. Vincent’s Servs. [Joseph Bernard H.] v Jean H., 211 AD2d 799; Matter of Orange County Dept. of Social Servs. [Jeremy Myles P.] v Joann P., 195 AD2d 512; Matter of Victoria B., 185 AD2d 811; Matter of Sonia H., 177 AD2d 575). Therefore, the Family Court did not err in finding that the mother permanently neglected her children (see, Social Services Law § 384-b [7] [a]).
The mother’s remaining contentions are without merit. Miller, J. P., Ritter, Goldstein and Florio, JJ., concur.